[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The present action arises out of a lawsuit instituted by the plaintiff in which he claims to have sustained personal injuries as a result of being struck, while a pedestrian, by a vehicle operated by the defendant Contento. The plaintiff has also instituted suit against Joan  David, Incorporated alleging that the defendant Contento was the agent, servant and employee of Joan  David Inc., and that the company was negligent in hiring him.
The documentary evidence contained in the file establishes defendant Contento was a self-employed carpenter who put up shelves for the defendants Joan  David Incorporated. Upon completion of his work, he was on his way home when he was involved in the accident. While the existence of any agency relationship is generally a question of fact, the documents before the court establish that an agency relationship did not exist and that the defendant Contento was not acting as the agent of Joan  David, Incorporated at the time of the accident.
Accordingly, the Motion for Summary Judgment filed by Joan 
David Incorporated is hereby granted. See, Memorandum of Decision Case No. 91-114884S, William Bruce Law v. Ralph Contento, et al, CT Page 4337 Superior Court Stamford, filed March 6, 1992.
RUSH, J.